  1:21-cv-00354-DCC-SVH     Date Filed 05/03/21   Entry Number 13   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Edward L. Morris,                     )      C/A No.: 1:21-354-DCC-SVH
                                       )
                   Petitioner,         )
                                       )
       vs.
                                       )
                                       )                 ORDER
 Warden Charles Burton,                )
                                       )
                   Respondent.         )
                                       )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Respondent filed a motion for

summary judgment on March 29, 2021. [ECF No. 10]. As Petitioner is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advising him of the importance of a motion and

of the need for him to file an adequate response by April 30, 2021. [ECF No.

11]. Petitioner was specifically advised that if he failed to respond adequately,

Respondent’s motion may be granted, thereby ending this case. Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As such,

it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Petitioner is directed to advise

the court whether he wishes to continue with this case and to file a response

to Respondent’s motion for summary judgment by May 17, 2021. Petitioner is
  1:21-cv-00354-DCC-SVH      Date Filed 05/03/21   Entry Number 13   Page 2 of 2




further advised that if he fails to respond, this action will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588

F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


May 3, 2021                                 Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       2
